Citation Nr: 0218467	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), to include entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a February 2001 rating decision 
of the Department of Veterans Appeals (VA) Regional Office 
(RO) in Montgomery, Alabama, which granted service 
connection for the veteran's PTSD and assigned a 30 
percent evaluation.  In July 2001, the veteran was 
afforded a personal hearing at the RO.  The rating for the 
veteran's PTSD was then increased to 50 percent, effective 
the date of his October 1999 claim.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit has held that where a "veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence 
of unemployability, the VA must consider total disability 
based upon individual unemployability."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In light of the 
decision below, to include the finding that the veteran 
has been unemployed for many years, the matter of 
entitlement to a total disability rating based on 
individual unemployability (TDIU) will be the subject of a 
remand at the end of this decision.  See VAOPGCPREC 6-69 
(Because the Board would have jurisdiction over the 
question of entitlement to an extraschedular rating or a 
TDIU rating for a particular disability or disabilities 
raised in connection with a claim for an increased rating 
for such disability or disabilities, the proper method of 
returning the case to the RO for any required further 
action would be by remand rather than referral.)


FINDINGS OF FACT

1. VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2.  The veteran's PTSD, which has objectively been shown 
to manifest as anxiety, memory loss, flashbacks, 
intrusive thoughts such as suicidal ideation, sleeping 
problems including nightmares, overwhelming feelings of 
anger and sorrow, withdrawal, isolation, depression, 
tension, an angry mood, and difficulties dealing with 
work stress and trusting others is severe.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's 
favor, the criteria for a 70 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the veteran was notified of the 
information necessary to substantiate his claim by means 
of the discussions in the July 2001 rating decision; May 
2001 statement of the case; July 2001 supplemental 
statement of the case; and July 2001 Hearing Officer's 
decision.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d)).  Here, the RO 
obtained the veteran's available VA medical records.  
Further, the veteran has been afforded a personal hearing 
before the RO and a recent VA examination.  As such, the 
VA's duties under the VCAA have been satisfied.

Legal Criteria.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the veteran's claim is to be considered.  In 
initial rating cases, separate rating can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Pursuant to the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 30 percent evaluation will be 
assigned for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability 
to establish and maintain effective relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Factual Background.  The veteran filed an initial claim 
for service connection for PTSD in October 1999.  When the 
veteran presented for an outpatient appointment at the 
Birmingham VAMC in April 1999, he was unshaven and wore a 
soiled shirt.  He complained of depression, which had its 
onset in 1983 when his first marriage "started falling 
apart."  He reported difficulty concentrating, even 
watching a television program.  He stated that his short-
term memory had worsened over the previous eight years and 
that he became "lost while talking."  He indicated that he 
was compulsive and had to "check things over several 
times."  His temper was worsening and he reported becoming 
verbally violent; he also experienced flashbacks, 
tearfulness, and nervousness.  He reported suicidal 
thoughts beginning in 1998 and "now from time to time," 
although he was "saved" by thoughts of his children.  He 
reported thoughts of wrecking his truck and killing 
himself, and did not believe he would be alive in five 
years.  He reported a desire to assassinate President 
Clinton, who he described as a "draft dodger."  In the 
opinion of the examiner, the veteran had a very poor self 
image, which likely originated in early childhood.  
However, the examiner did not believe that the veteran 
presented a danger to himself or to others.

A June 1999 VA outpatient record reflects that the veteran 
again presented with depression and symptoms including 
decreased concentration, poor sleep, poor anger control, 
tearfulness, anxiety, flashbacks, nightmares and morbid 
preoccupations.  He reported that his six-year-old son had 
a severe learning disability; he also had a seven-month-
old daughter.  He had already endured two divorces and was 
experiencing marital difficulty in his current marriage.  
He stated that he "would not go through another divorce."

An August 1999 VA outpatient record reflects that the 
veteran was on time for his appointment, well-groomed, and 
wearing fresh clothing.  His appearance had improved since 
his initial contact.  The veteran reported feelings of 
guilt and anger due to his son's speech and behavioral 
problems.  The veteran reported feeling denial "a lot," 
but that his prescription medication Celexia had "made 
some difference."  At times, he was able to bite his 
tongue and not "say the wrong thing."  The examiner's 
assessment was that the veteran appeared "slightly better" 
but was heavily burdened with feelings of guilt.  The 
veteran felt that he was unable to work, but was receptive 
to counseling and of no danger to himself or others.  
Diagnosis was of major depression, recurrent and moderate, 
with a GAF score of 33.

In September 1999, a VA examiner noted that the veteran 
still had a morbid preoccupation, although he did not have 
suicidal ideation on a daily basis or "blow up" as 
quickly.  The veteran believed that his medication was 
helping him deal with his wife's temper and his son's 
flair-ups.  The veteran stated that his son had severe 
speech problems and difficulty dealing with the veteran's 
anger.  The impression was again of major depression with 
a GAF score of 33.

In October 1999, the veteran was seen again for individual 
counseling.  He believed that his temper outbursts were a 
little better because his wife "understands more."  He 
still reported having suicidal thoughts approximately 
twice per day when he was angry, although he used to have 
such thoughts between four to six times per day.  The 
veteran also told the counselor that he had a fear of 
cats.  He stated, "I am terrified of cats.  I visualize 
cats dressed in Viet Cong clothing.  Cats are sneaky and 
will pounce on you like the Viet Cong."  In a recent 
nightmare, the veteran visualized fifteen cats crawling 
all over him.  When he saw cat footprints on his car, he 
reported checking to make sure they had not sabotaged the 
engine.  The veteran also indicated that he had a fear of 
heights.

A December 1999 VA outpatient record reflects that the 
veteran was arguing less with his wife, an improvement he 
credited to his medication.  The record reflects that he 
was taking Prozac at this time.  He discussed with the 
examiner the possibility that if he could feel better 
about himself, he could come to realize that he was 
"jumping the gun" with his reactions.  The veteran 
mentioned his grief associated with the time of year when 
he lost his boyhood friend in Vietnam.  He wished he could 
have traded places with his friend, and stated, "If I had 
the courage, I would have taken my own life not long 
back."  In the examiner's opinion, the veteran's negative 
attitude toward himself made all efforts more difficult.

A January 2000 VA outpatient record reflects the veteran's 
reports of increased anxiety and poor sleep.  He was 
having increased flashbacks of Vietnam during sleep, and 
stated that his wife told him he was screaming, "Get down!  
Get down!" and "fighting" in his sleep.  Recently, he hit 
his baby daughter in his sleep and did not realize it 
until she woke up crying.  The examiner opined that the 
veteran was anxious, depressed, hyper-vigilant, although 
he had no harmful ideation, plan or intent.  His insight 
and judgment were fair, and his GAF score was 33.  The 
impression was of PTSD.

Psychological test results, also obtained in January 2000, 
reflects the veteran's fear of cats, frequent nightmares 
of being chased or running away from an unknown danger, 
and temper control problems at home and in the form of 
road rage.  The veteran had a history of problems in 
keeping a job due to what he described as an "attitude 
problem."  According to the results of psychological 
testing, the veteran's depression was in the severe range, 
as was his anxiety level.  The examiner opined that the 
veteran could be expected to have difficulty with anger 
control, leading to failed or impaired social 
relationships.  He was avoidant in personality style.  The 
examiner stated that others would be likely to find him 
difficult to become close to, negative in attitude, and 
unpredictable in mood.  Diagnosis was of major depression 
and PTSD.

A February 2000 VA outpatient note reflected that the 
veteran's memory was worsening by the day.  He stated that 
he had to plan everything and nothing could be 
spontaneous.  The veteran believed that his first marriage 
ended due to his PTSD symptoms, and he told the examiner 
that he only had three friends and only saw one.  He was 
easily irritated and refused to be told what to do.

A March 2000 VA outpatient record reflects that the 
veteran was having violent dreams, during which he was 
unable to sleep.  He reported continued irritability, 
though it was not as intense as it was prior to taking 
Paxil, which had the side effect of causing impotence.  He 
decreased it to half to increase his sexual function, 
although this caused him to become more irritable.  His 
GAF score was again reported to be 33.

An August 2000 VA outpatient record reflects little 
change.  The veteran stated that he felt like a "time 
bomb" and that he "bit[] his son's head off."  This type 
of behavior occurred two to three times a day, and 
afterward, the veteran would try to go off to be by 
himself.  He was able to recognize that his behavior was 
not justified in the majority of instances.  Regarding 
suicidal ideation, he explained that "those thoughts are 
always there. . . last time was a half hour ago."  More 
than wishing to end his life, he wanted to get away from 
everyone, including his family.  He reported that his 
concentration was worse than previously.  He reported 
forgetting where he was going when driving and an 
inability to watch movies because of forgetting the plot 
line.

In September 2000, the veteran was afforded a VA 
examination to assess the severity of his PTSD.  At that 
time, it was noted that the veteran had been unemployed 
since 1992, although he was a truck driver by trade.  The 
veteran's reported combat stressors including seeing dead 
people and witnessing killing, in addition to experiencing 
a gunshot graze his helmet.  The veteran's subjective 
complaints included frequent intrusive thoughts and 
recollections of his combat experiences in Vietnam.  He 
commented that he thought about Vietnam every day and had 
"horrifying" nightmares approximately three times per 
week.  He stated that he tended to isolate himself from 
others and avoided crowds.  The veteran also reported a 
startle response and an inability to trust anyone, even 
his wife.  He also stated that he was unable to become 
emotionally close to others, stating, "Maybe with my 
immediate family only, but my actions they just tear my 
family apart."  The veteran also indicated that he 
struggled with feelings of rage, difficulty with 
concentration, survivor guilt, depression and a loss of 
interest in pleasurable activities.

Objectively, the veteran's thought processes and thought 
content appeared to be within normal limits.  He denied 
any current delusions or hallucinations, but admitted to 
suicidal and homicidal ideations with no current plans.  
The veteran appeared to be able to maintain minimal 
personal hygiene and other basic activities of daily 
living.  He was fully oriented, and his long-term memory 
was intact; however, his short-term memory, concentration, 
and judgment were severely impaired, as was his impulse 
control.  He speech was slow and his mood was severely 
depressed.  Sleep impairment was chronic in nature.  The 
examiner stated that the veteran's symptoms were 
consistent with the diagnosis of PTSD and that the PTSD 
symptoms were frequent and severe.  The following Axis I 
diagnoses were given:

	1.  PTSD, chronic, severe; and

2.  Major depression by history.  The major 
depression appears directly related to the veteran's 
PTSD.

The examiner assigned a GAF of 50 and stated that the PTSD 
was productive of severe social and occupational 
impairment; that the veteran was unable to establish or 
maintain effective social and occupational relationships 
due to PTSD.

VA psychiatry clinic notes dated in January 2001 reflect 
that the veteran was present for an anger management 
group.  It was reported that he continued to have 
nightmares as well as irritability and periods of 
agitation.  He was hypervigilant.  The impression was PTSD 
and the GAF score was 33.

In July 2001, the veteran reported for a personal hearing, 
at which he testified that he had difficulty in crowds, 
isolated himself, and had thoughts of suicide.  He stated 
that he had frequent problems with his temper and if 
people made him mad, he got upset to the point of doing 
them harm.  Two years previously, the veteran had been 
threatened with arrest due to his behavior.  He again 
indicated that he could not trust anyone and had 
nightmares every night.

Analysis.  The above evidence establishes that the 
veteran's PTSD manifests as depression, sleeping 
difficulties including nightmares, intrusive memories and 
flashbacks of Vietnam, isolative behavior, memory and 
concentration problems, irritability, anger outbursts, 
anxiety and hypervigilance.  Examiners have objectively 
confirmed that the veteran's PTSD causes anxiety, panic 
attacks, memory loss, flashbacks, intrusive thoughts, 
sleeping problems, overwhelming feelings of anger, sorrow, 
withdrawal, isolation, depression, tension, an angry mood, 
difficulties dealing with work stress and trusting others, 
and have consistently assigned GAF scores of 33.  The 
veteran's depression has been characterized as severe.

The Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV), which VA has adopted at 38 C.F.R. 
§§ 4.125, 4.130, provides that a GAF score of 31-40 
indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family and is unable to work; child frequently 
beats up younger children, is defiant at home, and is 
failing at school).

According to the aforementioned definitions, the GAF 
scores assigned the veteran's PTSD indicates that, since 
the veteran filed a claim for service connection for PTSD, 
his PTSD has caused serious to major impairment in 
functioning.  Certainly findings from the various 
evaluations confirm that his PTSD has, at least 
occasionally, caused deficiencies in employability, 
thinking, and mood due to such symptoms as near-continuous 
severe depression, impaired impulse control, difficulty in 
adapting to stressful circumstances, especially in a 
worklike setting, and an inability to establish and 
maintain effective relationships.  Given the foregoing, 
the Board concludes that the criteria for a 70 percent 
evaluation for PTSD under 38 C.F.R. § 4.130, DC 9411 have 
been met.

An evaluation in excess of 70 percent is not warranted 
under 38 C.F.R. § 4.130, DC 9411, however, as the evidence 
does not establish that the veteran's PTSD is productive 
of symptoms such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  The veteran's symptoms are not 
of the severity as to result in impairment equivalent to 
what would be caused by the symptoms listed in the 
diagnostic code for the assignment of a 100 percent 
schedular rating.  While examiners have confirmed that the 
veteran and his spouse have experienced marital strife, 
and that he has been divorced twice, the fact remains that 
the veteran is currently married and has reported three 
friendships outside of his family.  Finally, no examiner 
has indicated that the veteran has gross impairment in 
thought processes or communication, delusions or 
hallucinations, or grossly inappropriate behavior, or that 
he is in persistent danger of hurting himself or others, 
or has memory loss for names of close relatives, his 
occupation, or his name. 

The Board concludes that the record reflects that the 
veteran's PTSD symptoms have remained essentially the same 
since the time of his application for compensation in 
October 1999 until the present.  Thus, staged ratings are 
not warranted in this case.  Fenderson, 12 Vet. App. 119.


ORDER

An initial evaluation of 70 percent for PTSD is granted 
subject to statutory and regulatory provisions governing 
the payment of monetary benefits.


REMAND

Even though the Board has held that the veteran's PTSD 
does not meet the requirements for a 100 percent 
disability rating on a schedular basis, VA regulations 
provide that if a veteran has a certain level of schedular 
rating for a service-connected disability or disabilities 
and "if the veteran presents evidence that he is unable to 
secure a substantially gainful occupation as a result of a 
service-connected disability, he may be entitled to a TDIU 
rating pursuant to 38 C.F.R. § 4.16(a), which is a 100% 
rating.  See Norris (Robert) v. West, 12 Vet. App. 413, 
417-18 (1999); see also Holland (Lee) v. Brown, 6 Vet. 
App. 443, 446-47 (1994).

VA is authorized to grant a TDIU rating pursuant to 38 
C.F.R. § 4.16(a), where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities:  Provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a); see Holland (Lee), 6 Vet. App. at 446. 

In view of the Board's decision in this case, the veteran 
now meets the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for a total rating.  The record reflects 
that the veteran has been unemployed for several years and 
the veteran has asserted that he is unable to work due to 
his PTSD symptoms.  Thus, the veteran's entitlement to a 
TDIU rating for PTSD has been properly raised in 
connection with his claim for an increased rating for 
PTSD.  The question of entitlement to a TDIU rating is 
thus a component of his current claim.

Accordingly, this matter is REMANDED to the RO for 
consideration and full development of the issue of whether 
the veteran is entitled to a 100 percent evaluation under 
the provisions of 38 C.F.R. § 4.16, pursuant to which the 
following development should be accomplished:

1.  The RO should provide the veteran 
with VA Form 21-8940 (Veteran's 
Application for Increased Compensation 
Based on Unemployability) and request 
that he complete and return this form.  
If the veteran is not employed, or has 
only marginal employment, the RO should 
accomplish whatever additional 
development and adjudication of this 
matter is deemed appropriate and 
necessary.

2.  The veteran should be accorded a VA 
examination by an appropriate 
specialist in order to determine the 
impact his PTSD has on his ability to 
maintain gainful employment.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
testing should be conducted.  The 
examiner should provide an opinion as 
to the degree to which the veteran's 
PTSD interferes with his ability to 
obtain and maintain gainful employment.

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
adjudicate the veteran's claim for a 
TDIU rating.

Thereafter, this case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

